                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

 BJORN CHRISTIAN LUSTER,

         Petitioner,
                                                          Case No. 18-cv-468-wmc
    v.

 BRENDA MORT,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Bjorn Christian Luster’s petition for a writ of habeas corpus under

28 U.S.C. § 2241 and dismissing this case.


         /s/                                                         5/7/2019
         Peter Oppeneer, Clerk of Court                              Date

     It appearing that there is no just reason for delay, I direct that this final
judgment be entered.
